535-/5
                                 ELECTRONIC RECORD




COA#       05-13-01661-CR                         OFFENSE:        19.02


           Julio Cesar Villalba v. The State of
STYLE:     Texas                                  COUNTY:         Dallas

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    204th Judicial District Court


DATE:03/31/2015                     Publish: NO   TC CASE #:      F-1258991-Q




                         IN THE COURT OF CRIMINAL APPEALS


         Julio Cesar Villalba v. The State of
STYLE:   Texas                                         CCA#:              S30*/d
         APP£LLANT>S                   Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         f~t fus&c/                                    JUDGE:

DATE:     3Vw        Z1.       <2£/£~                  SIGNED:                             PC:

JUDGE:        r^                                       PUBLISH:                           DNP:




                                                                                           MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                               ELECTRONIC RECORD